
	
		I
		111th CONGRESS
		1st Session
		H. R. 690
		IN THE HOUSE OF REPRESENTATIVES
		
			January 26, 2009
			Mr. Sam Johnson of
			 Texas (for himself, Mr.
			 Pomeroy, Mr. Herger,
			 Mr. Cantor,
			 Ms. Schwartz,
			 Mrs. Bono Mack, and
			 Ms. Zoe Lofgren of California)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to remove cell
		  phones from listed property under section 280F.
	
	
		1.Short titleThis Act may be cited as the
			 Modernize Our Bookkeeping In the Law
			 for Employee’s Cell Phone Act of 2009.
		2.Removal of cellular
			 telephones (or similar telecommunications equipment) from listed
			 property
			(a)In
			 generalSubparagraph (A) of
			 section 280F(d)(4) of the Internal Revenue Code (defining listed property) is
			 amended by inserting and at the end of clause (iv), by striking
			 clause (v), and by redesignating clause (vi) as clause (v).
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to taxable
			 years beginning after January 1, 2009.
			
